Title: John Adams to John Quincy Adams, 17 November 1795
From: Adams, John
To: Adams, John Quincy


          
            My dear Son
            Quincy November 17. 1795
          
          Since my last I have received your No. 11. dated 27. July with the Pamphlets which accompanied it. The Entertainment and Enjoyment I derive from these Communications as well as from all your Letters, is beyond all your Conception as well as my Expression. My greatest Satisfaction arises from the Proofs they carry with them that your Judgment and Constancy and Fortitude are not to be warped by any Seductions, Temptations or Illusions.
          I cannot Say with you, however that most Heresies are eternal Truths: for Heresies as well as orthodoxies have been often Nonsence, Villany and Blasphemy: but I fully agree with you, it is not yet time to expect in Europe a Government which will be “at the Same time Strong to enforce the Law, and weak for any Abuse of its Power.[”]
          If Elections of Executives and Legislatives, are found by Experience to produce better Magistrates and Lawgivers, than hereditary Education, I should join in the Warfare against all Hereditaments (to use an Expression of our Law) as heartily as any Man— But as past Experience has not proved it, I must wait for future Experience to decide: and further to prove that Legislatives and Executives wholly elective can either make or execute any Laws at all.
          In Europe most Writers at the present Day confound all Ideas of popular Esteem Affection Gratitude and Respect for particular Families with The Feudal Aristocracy. But these are different Things. Popular Families exist among African Negroes and American Indians as well as in any of the Feudal Kingdoms. Nor would the Cessation of all the Civilization in the World and the Restoration of the Savage Life over the whole Globe, prevent the hereditary descent of Popularity. if all public Men are elective, Birth will procure more Votes and have more Influence than ever. A few Families will more decidedly govern. This appears to me—time will show. The natural

Descent of Popularity in Governments perfectly elective will be found to be So certain and so general, that it will produce an Aristocratical Government every where, an exclusive Aristocratical Government, untill Laws and Regulations are introduced to prevent it, against the popular Inclination.
          A Government of Sans Culottes cannot long endure— The poor People find themselves Starved with Cold and Hunger, in a very short time in Consequence of their own Rule, and soon cry “This will not do.” We must have somebody to give Us Bread and Cloaths as well as Circeuses. Hereditary Popularity, which no political Institutions can prevent, and which being unlimited & unconfined will always be mad or extravagant will be found more dangerous, pernicious & destructive than hereditary Prerogatives and Priviledges ascertained by Law and directed to the national Good
          There is Heresy for You! enough to expose me to Persecution in any Country at this day: but
          
            Nullius Addictus jurare in verba Magestri.—
          
          I cannot believe what I please: much less what is dictated by every Fool who pleases to think himself popular.
          on the 30th. of this Month I shall set out for Philadelphia, and reach it in 9 days, where I fear I must reside till next June. A Stormy session We may have: but I presume We shall weather it.
          If report says the Truth you will have as nice a Task as any of Us: but be of good Cheer. preserve your good humour as well as your Independence: and especially guard yourself against all Approaches of Presumption and Vanity.
          I am with the kindest Affection / your Father
          
            John Adams
          
          
            Love to Thomas— I will write him soon.
            and I too will write by capt Scott who is to sail soon. to both my dear Sons adieu
          
        